Case 1:20-cv-02482-JMS-DML Document 41 Filed 01/25/21 Page 1 of 13 PageID #: 708




                          IN THE UNITED STATES DISTRICT COURT

                             SOUTHERN DISTRICT OF INDIANA

                                     INDIANAPOLIS DIVISION



 BAR INDY LLC, et al.                         )
                                              )
        Plaintiffs,                           )
                                              )
 vs.                                          )
                                              )       CASE NO. 1:20-cv-02482-JMS-DML
 MARION COUNTY PUBLIC                         )
 HEALTH DEPARTMENT, and                       )
 DR. VIRGINIA CAINE, (in                      )
 her official capacity as Director            )
 and Chief Medical Officer)                   )
                                              )
        Defendants                            )


       PLAINTIFFS’ INTERROGATORIES TO DEFENDANT DR. VIRGINIA CAINE

        COMES NOW Plaintiffs, by counsel, and serves upon Defendant Dr. Virginia Caine the

 following Interrogatories, to be answered in writing and under oath within thirty (30) days from

 the date of service hereof pursuant to Rule 33 of the Federal Rules of Civil Procedure.


        The Interrogatories which follow are to be considered continuing, and you are requested

 to provide by way of supplementary answers thereto, such additional information as you or any

 other person acting in your behalf may hereafter obtain which will correct, augment, amend or

 modify your answers now given to the Interrogatories below.


                              INSTRUCTIONS AND DEFINITIONS


        A. These Interrogatories are directed to Defendant, and concern the incident referred to in

 Plaintiffs’ Complaint.
Case 1:20-cv-02482-JMS-DML Document 41 Filed 01/25/21 Page 2 of 13 PageID #: 709




        B. When reference is made to "Defendant," to "Defendants" or to "you" in these

 Instructions, Definitions or Interrogatories, it means and includes Defendant, and includes all

 agents, employees and attorneys of Defendant. Reference in the singular shall also mean and

 include the plural and vice versa, unless another meaning is clear. In answering these

 Interrogatories, you are to furnish all information which is available to you, including

 information in the possession or control of your attorneys, employees, agents, insurance carriers

 and anyone else acting on your behalf or otherwise subject to your control.


        C. If you cannot answer any Interrogatory in full, after exercising due diligence in

 attempting to secure the information necessary to answer in full, answer to the extent possible,

 explain why you cannot answer the remainder and state the nature of the information or

 knowledge that you cannot furnish.


        D. If you claim any form of privilege, whether based on statute or otherwise, as a ground

 for not answering an Interrogatory or any portion thereof, state in complete detail each and every

 fact and ground upon which the privilege is based, including sufficient facts for the Court to

 make a determination whether the claim of privilege is valid.


        E. The following definitions apply to these Interrogatories and your answers thereto. The

 terms mean, include and refer to the definitions.


                (1) “MCPHD” – the Marion County Public Health Department, or any of its

 employees.


                (2) “Pandemic” and “epidemic” - the pandemic/epidemic of the COVID-19 virus

 unless otherwise specified.
Case 1:20-cv-02482-JMS-DML Document 41 Filed 01/25/21 Page 3 of 13 PageID #: 710




                (3) “Virus” – the COVID-19 virus unless otherwise specified.


                (4) “Public Health Order(s)” – the orders issued by Dr. Virginia Caine and the

 Marion County Health Department in response to the COVID-19 pandemic.


                (5) “Executive Order(s)” – the orders issued by Governor Eric Holcomb in

 response to the COVID-19 pandemic.


                (6) "Person" - any natural person, firm, association, partnership, corporation or

 other type of entity or government body.


                (7) "Complaint" - the most recent Complaint or Amended Complaint filed by

 Plaintiffs.


                (8) "Document" - any written record, however produced or reproduced, whether

 sent or received, and both sides thereof, in any media, and including but not limited to papers, e-

 mails, accounts, letters, correspondence, memoranda, notes, work papers, intra- and inter-office

 communications, statements, invoices, summaries, opinions, reports, contracts, agreements,

 telephone logs, studies, analyses, computer printouts, microfilm and things similar to any of the

 foregoing, however denominated.


                (9) "Written" - made or kept as a document, whether hard copy or in electronic

 format.


                (10) "Article" - any article, magazine, journal, newsletter, blueprint, drawing,

 design, sketch, book, textbook, brochure, pamphlet and thing similar to any of the foregoing,

 however denominated, in any media.
Case 1:20-cv-02482-JMS-DML Document 41 Filed 01/25/21 Page 4 of 13 PageID #: 711




                (11) "Identify" ("or state the identity of") with respect to a person means set forth

 the following information:


                       1. His or her name.


                       2. His or her present or last known residence and business address.


                        3. His or her present or last known employer and job position.


                (12) "Identify" ("or state the identity of") with respect to a document means set

 forth the following information:


                       1. A general description thereof (e.g., letter, memorandum, report, etc.)


                       2. A brief summary of its contents;


                       3. The name and address of the custodian of the original;


                       4. The name and address of the person(s), if any, who drafted, prepared,

                compiled or signed it; and,


                       5. Any other descriptive information necessary in order to adequately

                describe it in a subpoena duces tecum, or in a request for production thereof.


                                      INTERROGATORIES


        1.      State the name, address, telephone number, and relationship to you of each person

 who prepared or assisted in the preparation of the response to these interrogatories. (Do not

 identify anyone who simply typed or reproduced the responses.)
Case 1:20-cv-02482-JMS-DML Document 41 Filed 01/25/21 Page 5 of 13 PageID #: 712




        ANSWER:




        2.      Please describe the process by which Dr. Caine became Director of the MCPHD

 including the names and positions of the persons responsible for hiring her, her date of hire and

 the anticipated duration, if known, of her employment in that position.


        ANSWER:




        3.      Please describe how MCPHD operates in relation to other city or county agencies.

 In doing so, please state who or which organization oversees or supervises the actions of Dr.

 Caine and the MCPHD and describe to what extent the MCPHD is autonomous.


        ANSWER:




        4.      Identify all persons that participated in the decision-making process related to the

 issuance of the Marion County Health Department’s Public Health Orders, including their name,

 address, position and a description of their role in the decision-making process.


        ANSWER:
Case 1:20-cv-02482-JMS-DML Document 41 Filed 01/25/21 Page 6 of 13 PageID #: 713




         5.     Please describe to what extent Mayor Joe Hogsett, or any other persons from

 Mayor Hogsett’s office have been involved in the decisions of the MCPHD as it relates to the

 issuance of the Public Health Orders, or the MCPHD’s COVID-19 policies in general.


         ANSWER:




         6.     Describe all the steps taken by the MCPHD, if any, to determine if the MCPHD

 had the legal authority to issue Public Health Orders that restricted the occupancy, operating

 hours and conduct of Marion County businesses.


         ANSWER:




         7.     Did the MCPHD conduct, study or review any economic forecast, study, survey

 or any other data that related to the economic effect on establishments that may result or have

 resulted from the issuance of the Public Health Orders? If the answer is “yes,” identify the

 name(s) of the person(s) who promulgated the data, the specific documents, files or other

 writings that contained said data, the location and identity of the keeper of the records of said

 data.


         ANSWER:




         8.     Did the MCPHD consult, discuss or converse with any person outside of the

 MCPHD on the economic effect on businesses that may result or have resulted from the issuance
Case 1:20-cv-02482-JMS-DML Document 41 Filed 01/25/21 Page 7 of 13 PageID #: 714




 of the Public Health Orders? If the answer is “yes,” identify the name(s) of the person(s), their

 address, position and the nature of the consultation.


         ANSWER:




         9.      State each and every reason why MCPHD’s Public Health Orders have required

 bars to close at midnight, including identifying all facts, studies, data, scientific principles and/or

 theories, if any, relied upon.


         ANSWER:




         10.     State each and every reason why MCPHD’s Public Health Orders have forbidden

 counter/bar seating, including identifying all facts, studies, data, scientific principles and/or

 theories, if any, relied upon.


         ANSWER:




         11.     Was it ever the MCPHD’s policy to prevent a bar or nightclub from modifying its

 business operations so that it would not receive the benefit of more relaxed business restrictions

 under the Public Health Orders? If so, state each and every reason why the MCPHD undertook

 such a policy, and identify all facts, studies, data, scientific principles and/or theories, if any, that

 MCPHD relied upon in support of said policy.
Case 1:20-cv-02482-JMS-DML Document 41 Filed 01/25/21 Page 8 of 13 PageID #: 715




        ANSWER:




        12.     Do you have specific evidence that any of the Plaintiffs have violated any of the

 Public Health Orders or the Governor’s Executive Orders. If so, then state the date, time, nature

 of the violation, the violation/citation identifier (if one was issued) and the name, position and

 address of the investigating officer/official/inspector.


        ANSWER:




        13.     Do you contend that there is a rational basis for distinguishing between

 restaurants and bars in MCPHD’s Public Health Orders? If the answer is “yes”, then identify

 each and every basis to distinguish bars from restaurants and each and every fact, study, data,

 scientific principle and/or theory that supports this basis.


        ANSWER:




        14.     Has the MCPHD reviewed contact tracing data as it related to the spread of

 COVID-19 virus. If the answer is “yes,” identify the name(s) of the person(s) who promulgated

 the data, the specific documents, files or other writings that contained said data, the location and

 identity of the keeper of the records of said data.


        ANSWER:
Case 1:20-cv-02482-JMS-DML Document 41 Filed 01/25/21 Page 9 of 13 PageID #: 716




         15.    Is the MCPHD aware of any studies or contact tracing data that shows the

 COVID-19 virus being spread in bars and nightclubs. If the answer is “yes,” identify the

 name(s) of the person(s) who promulgated the data, the specific documents, files or other

 writings that contained said data, the location and identity of the keeper of the records of said

 data.


         ANSWER:




         16.    Does the MCPDH contend that the COVID-19 virus is currently being spread at

 bars or nightclubs? If the answer is “yes,” then identify each and every fact, study, data,

 scientific principle and/or theory that supports this contention.


         ANSWER:




         17.    Does the MCPDH have any evidence that any specific person(s) contracted the

 COVID-19 virus at a Marion County bar or nightclub? If the answer is “yes,” then identify with

 specificity each and every fact, report, or data that supports this contention.


         ANSWER:
Case 1:20-cv-02482-JMS-DML Document 41 Filed 01/25/21 Page 10 of 13 PageID #: 717




          18.     Does the MCPDH have any evidence that any specific person(s) has been

  hospitalized and/or died after contracting the COVID-19 virus at a Marion County bar or

  nightclub? If the answer is “yes,” then identify with specificity each and every fact, report or

  data that supports this contention.


          ANSWER:




          19.     When issuing its Public Health Orders, did the MCPHD seek to impose

  restrictions on businesses that were the “least restrictive means necessary” to accomplish the

  goal of the orders. If the answer is “yes,” then identify with specificity each and every fact,

  report or data, that supports this contention.


          ANSWER:




          20.     Describe in detail the process by which occupancy restrictions contained in the

  Public Health Orders were determined, including identifying all facts, studies, data, scientific

  principles and/or theories, if any, that MCPHD relied upon in support of using the occupancy

  restrictions.


          ANSWER:




          21.     Has the Defendant contacted or consulted with any expert witnesses regarding

  this case? If so, for each expert witness, state:
Case 1:20-cv-02482-JMS-DML Document 41 Filed 01/25/21 Page 11 of 13 PageID #: 718




        a.    his or her name, address, and professional occupation;


        b.    the subject matter on which the expert is to testify;


        c.    the substance of the facts known by the expert that are relevant to the subject

              matter that the person will testify concerning;


        d.    the opinions, held by the expert, that are relevant to the subject matter that the

              person will testify concerning;


        e.    the grounds for the opinions.


        ANSWER:
Case 1:20-cv-02482-JMS-DML Document 41 Filed 01/25/21 Page 12 of 13 PageID #: 719




  I HEREBY VERIFY UNDER THE PENALTY OF PERJURY, THAT THE FOREGOING

  REPRESENTATIONS ARE TRUE AND CORRECT.




  ________________                               __________________________
  Date                                           Defendant Dr. Virginia Caine



                                                 Respectfully submitted,
                                                 POYNTER & BUCHERI, LLC



                                                 /s/Richard C. Bucheri
                                                 Richard C. Bucheri, #19287-49
                                                 John D. Norman, #34714-41
                                                 Attorneys for Plaintiffs
Case 1:20-cv-02482-JMS-DML Document 41 Filed 01/25/21 Page 13 of 13 PageID #: 720




                                CERITIFCATE OF SERVICE


        I hereby certify that on January 25, 2021, I electronically served the foregoing document

  on the below-named counsel via the PACER filing system:


  A. Scott Chinn (#17903-49)
  Anne K. Ricchiuto (#25760-49)
  Jason M. Rauch (#34749-49)
  FAEGRE DRINKER BIDDLE & REATH LLP
  300 N. Meridian Street, Suite 2500
  Indianapolis, IN 46204

                                                                    /s/____Richard C. Bucheri_
                                                                             Richard C. Bucheri

  POYNTER & BUCHERI, LLC
  4202 Madison Avenue
  Indianapolis, IN 46227
  317-780-8000
  317-780-7050-fax
  richbucheri@gmail.com
  john@pb-law.com
